Citation Nr: 1621884	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to March 1971, including service in the Republic of Vietnam from October 1970 to March 1971.

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective June 10, 2008.

In June 2012, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In March 2014, the Board remanded this case for further development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Audiometric testing shows that the Veteran's hearing loss is manifested by no more than Level IV hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 1160, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice of the requirements of the underlying service connection claim in a letter sent to the Veteran in September 2008.  This notice included information on how VA determines disability ratings and effective dates.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in September 2008, December 2009, May 2011, and September 2014.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

As noted in the introduction, the Veteran was originally granted service connection for sensorineural hearing loss in the January 2009 rating decision at issue.  He has appealed the noncompensable initial disability rating assigned at that time.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Rating hearing loss ranges from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  The rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A June 2008 private audiogram showed pure tone thresholds, in decibels,  as listed below:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
55
70
44
LEFT
25
30
60
70
46

Speech discrimination was 90 percent bilaterally.  He reported difficulty understanding speech when there is background noise.

Under Table VI, the both ears are assigned Roman numeral "II."  Under Table VII, if the poorer ear is rated II and the better ear is rated II, then a noncompensable disability rating is warranted.  See 38 C.F.R. § 4.85.

Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Neither of these patterns is shown here.

The Veteran underwent a VA examination in conjunction with this claim in September 2008.  This examiner diagnosed the Veteran with normal hearing from 250 to 1000 hertz, sloping to severe sensorineural hearing loss in the right ear and sloping to profound sensorineural hearing loss in the left ear.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
55
75
45
LEFT
25
30
60
70
46 

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  He reported having the greatest degree of difficulty hearing the television and conversation, especially in background noise.

Under Table VI, the both ears are assigned Roman numeral "I."  Under Table VII, if the poorer ear is rated I and the better ear is rated I, then a noncompensable disability rating is warranted.  See 38 C.F.R. § 4.85.  Similarly, these results do not show an exceptional pattern of hearing impairment that would warrant application of Table VIA.  38 C.F.R. § 4.86.

The Veteran underwent another VA audiological examination in December 2009.  At that time, he reported an increase in his hearing loss.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
55
70
44
LEFT
25
30
60
70
46

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  This had significant occupational effects.  The impact of his hearing loss on occupational activities was poor social interactions and hearing difficulty.

Under Table VI, the both ears are assigned Roman numeral "I."  Again, this warrants a noncompensable disability rating and no exceptional pattern of hearing loss is shown.  See 38 C.F.R. §§ 4.85, Table VII; 4.86.

In May 2011, the Veteran underwent a VA ears examination.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
50
70
45
LEFT
30
30
60
75
49 

Speech audiometry revealed speech recognition ability of 94 to 100 percent bilaterally.  He was found to have moderate sensorineural hearing loss bilaterally.

Again, under Table VI, the both ears are assigned Roman numeral "I," which warrants a noncompensable disability rating and no exceptional pattern of hearing loss is shown.  See 38 C.F.R. §§ 4.85, Table VII; 4.86.

At his June 2012 hearing, the Veteran reported not being able to hear the telephone ring if there was any ambient noise.  He had to unplug the surround sound on his television because he was unable to hear what people were saying when it was on.  He wore hearing aids and noted that if he did not wear his hearing aids he would have to turn the television up so loud that his wife could not be in the room.  His wife testified that the Veteran could not hear anyone unless he was facing them directly.  She reported that he was unable to hear the telephone ring or birds chirping outside.  The Veteran testified that he was retired.

A June 2012 private audiogram showed pure tone thresholds, in decibels, as listed below:






HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
75
54
LEFT
30
35
70
75
53

Speech discrimination was 80 percent in the right ear and 90 percent in the left ear.  He reported an increase in hearing impairment.

Under Table VI, the right ear is assigned Roman numeral "IV" and the left ear assigned Roman numeral "II."  Under Table VII, if the poorer ear is rated IV and the better ear is rated II, then a noncompensable disability rating is warranted.  See 38 C.F.R. § 4.85.   Again, no exceptional pattern of hearing loss is shown.  See 38 C.F.R. § 4.86.

In September 2014, the Veteran underwent another VA audiological examination.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
60
75
53
LEFT
30
35
65
75
51

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  This disability was not found to impact his ordinary conditions of daily life or his ability to work.

Under Table VI, the both ears are assigned Roman numeral "I," which warrants a noncompensable disability rating.  See 38 C.F.R. § 4.85.   Again, no exceptional pattern of hearing loss is shown.  See 38 C.F.R. § 4.86.

Based on the objective data of record, there is no support for assignment of a compensable rating for the Veteran's bilateral hearing loss.  The private and VA audiograms did not reveal audiometric results sufficient to warrant a 10 percent evaluation under 38 C.F.R. § 4.85.  During the pendency of this appeal, the Veteran's hearing loss has been manifested by no more than Level IV hearing in the right ear and Level II hearing in the left ear.  A single level increase in either ear would be necessary to warrant a 10 percent evaluation, but hearing loss at that level is not reflected in the record.  Therefore, entitlement to a higher initial evaluation for sensorineural hearing loss is not warranted.

Although the Board is precluded by regulation from assigning extra-schedular disability ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the record does not show that this bilateral hearing loss disability has rendered the Veteran unemployable.  Although the Veteran is not currently working, he reports that he is retired.  Neither the Veteran nor the record indicate that his bilateral hearing loss renders the Veteran unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


